Citation Nr: 1510680	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

He appealed to the Board of Veterans' Appeals (Board/BVA) from February and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, in support of this claim, he testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  There is difference of opinion as to whether the Veteran's low back disorder is the result of his active military service, including especially trauma he sustained while in service as opposed to additionally since, such as in a car accident.

2.  The opinions supporting this correlation between his service and current disability are as probative as the one against this nexus, so this is an as likely as not possibility.


CONCLUSION OF LAW

Resolving this reasonable doubt in his favor, the Veteran's low back disorder is due to injury incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided this required notice and information in a July 2010 letter, prior to initially adjudicating his claim in the February and May 2011 decisions at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), identified post-service private and VA treatment records, and lay statements have been obtained and associated with his claims file for consideration.  He was also provided a VA compensation examination, the report of which contains a description of the history of this disability at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this claimed condition, including especially in terms of its posited relationship or correlation with his military service.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the videoconference hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently-claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent and credible evidence showing:  (1) the existence of present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), lay evidence must 'demonstrate some competence.'  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).

Just, as well, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


III.  Analysis

The Veteran's contends that he injured his back in an August 1986 fall during service and has consequent disability, even to this day.

The evidence clearly shows the Veteran has current low back disability, generally diagnosed as osteoarthritic disease (osteoarthritis) of the lumbar spine.  The STRs also show he complained of chronic upper back pain in January 1987.  An X-ray revealed narrow right posterior 6th, 7th rib interspace.  Physical therapy was prescribed.  In a physical therapy note dated in January 1987, he reported chronic upper back pain since August 1986.  He asserted that he had noticed pain with heavy work and that the pain was worsening.  He reported no previous back injury, however (so contrary to what he now claims), but he said he lifted lots of rounds and hurt the next morning.  The diagnosis was status-post rotation to vertebra.  A February 1987 STR from an orthopedic clinic noted an impression of upper back pain with uncertain etiology, but no scoliosis.  In another February 1987 STR, the Veteran reported feeling a pull in his left lower back and indicated lifting continued to bother his upper back.  The diagnosis was possible rotation to T6.  The examiner observed the Veteran had genetic structural abnormalities.  A March 1987 STR indicates the Veteran was placed on profile to restrict his lifting.  Another March 1987 STR indicates he complained of upper and lower back pain and was referred to the orthopedic clinic.  The orthopedic clinic noted only complaints of upper back pain.  The assessment was back pain with no evidence of scoliosis.  In a June 1989 STR, the Veteran complained of lower back pain.  The examiner observed the Veteran had an ongoing history of upper and lower back pain since bootcamp.  Upon observation of the lower back, there appeared to be no swelling or discoloration.  Range of motion was noted as "fingertips to toes, 100%" and side bending, extension, and rotation also had full range of motion.  The diagnosis was mechanic low back pain.  The Veteran was placed on light duty.  His military service ended in August 1990.


Subsequently, there is no medical evidence of any low back-related problems or issues until a January 2003 private treatment note indicating the Veteran reported experiencing low back pain after a car accident.  A September 2003 private treatment note, so from later that same year, indicated his back was normal.  In a more recent January 2007 private treatment record, however, he complained of lower back discomfort.  In a September 2007 private treatment record, he reported experiencing left lower back pain off and on, so intermittently, for 6 months.  After a physical examination, the diagnosis was low back pain.  In a February 2009 private treatment record, he had no complaints and physical examination of his back was normal.  In a March 2010 VA progress note, the examiner listed a "problem update" of chronic back pain/intermittent.  And in a November 2010 VA progress note, the Veteran reported a 20-year history of chronic low back pain since jumping out of a truck (so presumably during his service).  An X-ray report dated in October 2010 showed moderate osteoarthritic disease of the lumbar spine.  VA treatment included chiropractic care.  

There are two medical opinions in the file directly addressing the etiology of the Veteran's current low back disability, particularly in terms of its posited relationship with his military service.  According to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), 'the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.'  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

A November 2011 private opinion from M. P., a chiropractor, stated that, while in service, the Veteran had an injury when he jumped off a truck wearing heavy combat gear causing a compression injury to his lumbar spine (M. P. also encouraged review of the X-rays of the Veteran's lumbar spine).  It was M.P.'s opinion that the injury in service is the source or cause of the Veteran's present-day disability.  


In contrast, a January 2012 VA compensation examiner concluded the Veteran's present-day back disability is unrelated to his service.  This additional examiner reviewed the claims file, including M.P.'s favorable opinion, obtained a history from the Veteran personally, and conducted an objective physical examination.  She noted the Veteran's STRs documented multiple visits for upper back pain with low back pain only mentioned in the June 1989 note.  Final physical exam had a complaint of recurrent back pain, but was nonspecific.  Review of the private treatment records beginning in 2001 through 2011 do not document visits for chronic low back pain (she conceded the Veteran had three isolated visits for low back pain between 2003 and 2007).  She added that the chiropractor note (referring to the statement from M.P.) and primary care notes from VA indicating chronic low back pain did not review STRs when formulating their opinion/problem lists.  Based on her review of the STRs and claims file, she did not find objective evidence of chronic low back pain in service and of a current low back condition due to an injury incurred in service.  As well, she added, there is no objective evidence the Veteran's current back condition is a congenital defect or the direct result of events and injuries in service.  

In a November 2010 VA treatment record, which the Veteran cited during his May 2014 videoconference hearing before the Board as especially significant, he complained of a 20-year history of low back pain since jumping out of a truck during his service.  In the clinical impression, the evaluating chiropractor acknowledged this reported 20-year history of low back pain, also explained there is known degenerative joint disease (i.e., osteoarthritis), degenerative disc disease, and possible stenosis and that these findings are consistent with mechanical low back pain.


So, in total, there is the November 2011 supporting nexus opinion from chiropractor M.P. and the VA progress notes also seemingly affirming the Veteran's account of a 20-year history of pain dating back to his time in service, versus the contrary January 2012 opinion of the VA compensation examiner.  All of these opinions and notes have their relative failings for one reason or another, such as not providing full (as opposed to just partial) discussion of the underlying rationale or not reconciling certain conflicts in the evidence.  But all are equally guilty of this, so the Board is unable to assign more probative weight to one piece of evidence in comparison to another, whether for or against the claim.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

At least arguably, the amount of time that passed between the reported onset and continuation of the Veteran's low back pain during his service in comparison to when he was first actually received a pertinent diagnosis since service was very substantial.  And while this is not entirely dispositive of his claim, it is also nonetheless evidence tending to go against his claim that his present-day disability dates back to his service.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

But it is equally true there is no disputing the Veteran had issues with his back on several occasions while in service.  This is well documented in his STRs, and although at times his complaints were referable to his upper back rather than lower back, there also were occasions when both were mentioned as problematic.  Moreover, the problem apparently was significant enough for him to at least twice have been granted temporary limited duty restrictions (e.g., no heavy lifting, etc.) in the way of a profile.  All of that occurred prior to the motor vehicle accident since service.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conversely holding that the Board may reject a medical opinion based on an inaccurate factual basis).

A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).

So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  The Neives-Rodriguez Court went on to point out that threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The VA compensation examiner cited M.P.'s (and the VA progress notes') apparent failure to consider the STRs as reason for discounting the probative value of this other evidence in relation to the opinion the VA compensation examiner offered.  But this is just speculation since M.P. and the VA progress notes did not have to explicitly indicate review of the STRs to denote consideration of them.  Moreover, as explained, even to the extent M.P.'s opinion and the history recounted in the VA progress notes relied on statements and history the Veteran gave personally in the course of his evaluation and treatment, this alone is not reason to discount the probative value of this evidence unless the Board finds this reported history not credible.  Based on what was clearly documented during his service and that also has been in the years since, albeit not immediately after his service and not necessarily continually or ongoing up to the present, the Board finds no reason to doubt his credibility and the history he has recounted regarding the onset and duration of his symptoms dating back to his service.

For these reasons and bases, the Board ultimately finds that the evidence supporting this claim is as probative (competent and credible) as the evidence against it.  And in this circumstance this reasonable doubt is resolved in the Veteran's favor and the claim granted rather than denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only instead be an "as likely as not" proposition, which in this particular instance it is.

ORDER

This claim of entitlement to service connection for a low back disorder is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


